DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5 and 11 are objected to because of the following informalities:  
In regards to claims 1 and 11, the reference character “(ZG)” should be omitted.
In regards to claim 5, the use of the term “iPad”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In regards to claim 1, there is no antecedent basis for the limitation “the end”. Furthermore, it is unclear what the limitation “the end” is referring to and in reference to what structure. 
In regards to claim 5, there is no antecedent basis for the term “iPad”. The use of the term “iPad”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
 Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. (FP 6.20)
Furthermore, the limitation “iPad” is indefinite because the term “iPad” is used to represent a type of product sold under the “iPad” name. The trade name “iPad” can be used to represent any product. Therefore, it is unclear what the limitation “iPad” represents here as it is not clearly described or defined in the specification of the disclosure. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is ® standard and, accordingly, the identification/description is indefinite. For examination purposes, the claim was construed to refer to any of the various iPad® display variants. (FP 7.35.01)

In regards to claim 6, it is unclear how the limitations of the claim should be interpreted as it is unclear what limitations “one element of a pair of connections” and “a further element of the pair of connections” are referring to. Furthermore, it is unclear what the claim is reciting two different elements of two different connections. The specification discuses “the connection pair” in paragraph [0069], but the disclosure does not clearly describe what the above limitations are, i.e.  “one element of a pair of connections” and “a further element of the pair of connections” and how they “cooperate mechanically and/or electrically”. It is further unclear what scope of the term “cooperate” is as it is not clearly defined in the disclosure. It appears that the term “cooperate” is not even be used in the specification. 

Claims 2, 3, 4 and 7-11 are also rejected under this statute as they depend from claim 1. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole (U.S. Publication No. 20170226805).
In regards to claim 1, Coles teaches a system (Figs. 1, 2, 5) comprising a ground drilling device (comprising drilling machine 14 and downhole tool 12; Fig. 1, 5, pp[0020]) for moving a drill string (32) for the introduction of an earth borehole into the earth (The drill bit 40 will bore underground and advance the downhole tool 12 and the drill string 32 forward creating a borepath 44. The drilling machine 14 will add the plurality of pipe sections 34 to the drill string 32 as the downhole tool 12 advances underground; pp[0021]) wherein a detection device (20) is adapted to detect the drill string (32) at the end (a) in the region of the ground drilling device (The beacon 42 contained within the downhole tool 12 will emit a beacon signal 70 at a designated frequency. The tracker 16 of the GPS unit 20 is adapted to receive the beacon signal 70 and determine the position of the downhole tool 12 underground relative to the tracker 16; pp[0031]) and/or (b) in the region of a target pit (ZG) of the earth borehole to be created.  
(16 of GPS 20 is a zone scanner as it is adapted to track a beacon at a location in order to detect a position of the downhole tool 12 underground; pp[0031]).  

In regards to claim 3, Cole teaches the system according to claim 1, further comprising a display device (comprising 18 and 30/ 64; Fig. 2, pp[0026]) for displaying a state detected by the detection device (The information detected about the downhole tool 12 may be shown on the drilling view 80 on the display 30; pp[0033]), wherein the detection device comprises a transmitter (16 has a transmitter as it sends information regarding downhole tool 12 to the processor 18 to be displayed via display 30; pp[0033]) and the display device comprises a receiver, and wherein the display device is adapted to process signals for representing the state detected by the detection device (30 comprises a receiver as the information detected via 16 about the downhole tool 12 may be shown on the drilling view 80 on the display 30; pp[0033]).   

In regards to claim 4, Cole teaches the system according to claim 3, wherein the display device is configured for wireless transmission of signals (The tracker 16 and the processor 18 of the display 30 communicate over radio waves; pp[0033])  

In regards to claim 5. Cole teaches the system according to claim 3, wherein the display device is a tablet, iPad, notepad, or smart display (30 appears to be a smart display/screen; Fig. 2, 11. Further, the GPS unit 20 communicate over Bluetooth. The computer application may be stored in memory on a handheld device 64, such as a smart phone or tablet; pp[0026]).  

In regards to claim 6, Cole teaches the system according to claim 3, wherein the display device comprises one element of a pair of connections which can cooperate mechanically and/or electrically with a further element of the pair of connections which is arranged on the ground drilling device (Once the processor 18 has calculated the angle the downhole tool 12 needs to face to correct the borepath 44, the processor will compare this angle to the current roll position 48 (shown on display 30) of the downhole tool 12. The processor 18 will then calculate the amount of change to the roll position 48 needed to correct the borepath 44. This information serves as steering directions 88 for the rig operator 28 to manually follow in order to keep the downhole tool 12 drilling, the borepath 44 along the planned route 50. Therefore, the display device 30 and the drilling device 12/14 cooperate both electrically and mechanically; Fig. 1, 2, 11, pp[0036].).   

In regards to claim 7, Cole teaches the system according to claim 3, wherein the display device (30) comprises a controller (18) which is designed for context-sensitive display of information on the display device (the processor 18 calculated that the roll position 48 of downhole tool 12 should be changed to 2 o'clock (shown on display 30). The processor 18 may send a signal to the drilling machine 14 to automatically rotate the drill string 32 and downhole tool 12 to the needed roll position 48 and push the drill string 32 forward for a distance without rotating; pp[0037], [0039], Fig. 2, 11).  
Prior to starting drilling operations, the worker 52 may also determine the target drilling depths 68 for the downhole tool 12 at each of the waypoints 56, as shown in FIG. 1. The target drilling depths 68 may be inputted into the tracker 16 and the processor 18 may incorporate the target drilling depths 68 into the planned route 50; pp[0029]) including a parameter which causes a start of the earth drilling with the ground drilling device (Once the planned route 50 has been created, the rig operator 28 may start driving the drill string 32 underground to create the borepath 44, therefore, a “start” parameter is implicit; pp[0031]. Note that this interpretation is consistent with how “start” and “stop” parameters are described in pp[0020] of the disclosure of the instant case.)  or a stop of an earth drilling carried out with the ground drilling device.  

In regards to claim 9, Cole teaches the system according to claim 8, wherein the input device is a remote control (The target drilling depths 68 may be inputted into the tracker 16 which is at a remote location away from drilling machine 13; Fig. 1, pp[0029]).

In regards to claim 11, Cole teaches a method for controlling the operation of an a ground drilling device (comprising drilling machine 14 and downhole tool 12; Fig. 1, 5, pp[0020]) which moves a drill string for drilling an earth borehole in the ground (The drill bit 40 will bore underground and advance the downhole tool 12 and the drill string 32 forward creating a borepath 44. The drilling machine 14 will add the plurality of pipe sections 34 to the drill string 32 as the downhole tool 12 advances underground; pp[0021]), comprising detecting by (32) at an end thereof (a) in the region of the ground drilling device (The beacon 42 contained within the downhole tool 12 will emit a beacon signal 70 at a designated frequency. The tracker 16 of GPS 20 is adapted to receive the beacon signal 70 and determine the position of the downhole tool 12 underground relative to the tracker 16; pp[0031]) and/or (b) in the region of a target pit of an earth borehole to be drilled.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole (U.S. Publication No. 20170226805) in view of Cole et al. (U.S. Publication No. 20140144704), hereinafter Cole’704.
In regards to claim 10, Cole teaches the system according to claim 8.

Cole’704, drawn to a tracker used for horizontal directional drilling, discloses the input device (46; Fig. 2) has an inner contour adapted to the outer contour of the display device (44) and the input device (46) surrounds the display device (44) at least partially along a portion of the outer contour of the display device (Fig. 2).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the tracker of Cole with the tracker of Cole’704 such that different interferences can be analyzed by the operator from the tracker and provide a more thorough analysis of the drilling operation (pp[0017], [0019], [0021]). 
  
Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
	Chau et al. (U.S. Publication No. 20140055278) is drawn to a horizontal directional drilling device with a monitoring arrangement for measuring movement of the drill string into the ground.

	Kolpack et al. (U.S. Publication No. 20130175092) is drawn to a drilling system for performing horizontal directional drilling that includes a control console with a input device and a display screen. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/LAMIA QUAIM/Examiner, Art Unit 3676                    

/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676